DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-8, 13, 16, and 19-21 have been amended. Claims 1-21 have been examined on the merits. Claims 6, 19, 20 were amended to obviate the issues under 35 U.S.C. 112(b) and objections to the specification.

Response to Arguments
Applicant’s arguments, see Pages 6-11, filed 08/30/2022, with respect to 35 U.S.C. 119, the examiner acknowledges the Applicant’s claim for foreign priority is valid.  
Applicant’s argument, see Page 9, filed 08/30/2022, with respect to “Matsumoto fails to teach or suggest wherein the transfer part is disposed at a lateral side of the cyclone part and overlaps the cyclone part in a horizontal direction of independent claim 1.”, the examiner respectfully disagrees. Matsumoto et al. does in fact teach the transfer part (197 Fig. 48 including TS Fig. 2-A inserted below) is disposed at a lateral side (shown in Fig. 2-A inserted below) of the cyclone part (5 Fig. 48) and overlaps the cyclone part (5 Fig. 48) in a horizontal direction (shown in Fig. 2-A inserted below).


    PNG
    media_image1.png
    615
    433
    media_image1.png
    Greyscale


Claim Rejections - 35 USC §102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Matsumoto et al. (U.S. Patent No. 6,625,845 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Matsumoto et al. (U.S. Patent No. 6,625,845 B2) in view of other embodiments of Matsumoto et al. herein referred to as Matsumoto et al. II and Matsumoto et al. IV.

Referring to Claim 1: Matsumoto et al. discloses a cleaner (Fig. 48 for use in a cleaner; see exemplary use in Fig. 49; Column 7, lines 38-49) comprising: a suction part (3 Figs. 48 and 49); a body (B Fig. 2-A inserted below) including a cyclone part (5 Fig. 48) configured (Column 7, lines 54-58) to separate dust from air suctioned through the suction part (3 Figs. 48 and 49), a dust container (7 Figs. 48 and 49) configured to store the dust separated by the cyclone part (5 Fig. 48), and a body cover (20 Fig. 48) configured to open or close (70 shown detached from 20 in Fig. 36; Column 24, lines 6-12) a lower portion (70 Fig. 48) of the body (B Fig. 2-A inserted below); a filter part (11b Fig. 48) disposed in (shown in Fig. 48) the body (B Fig. 2-A inserted below) and configured to (Column 9, lines 13-20) filter dust from air that passes through the filter part (11b Fig. 48); a movable part (21 Fig. 48) configured to (Column 28, lines 48-55) move along a space between an outer portion (Column 28, lines 43-45) of the filter part (11b Fig. 48) and an inner circumference surface (moving downwards into the dust collector 7) of the body (B Fig. 2-A inserted below); and a manipulation part (199 Fig. 48) disposed outside (shown in Fig. 48) the main body (B Fig. 2-A inserted below) and connected to the movable part (21 Fig. 48) by a transfer part (197 Fig. 48 including TS Fig. 2-A inserted below) passing through (Column 28, lines 43-45) the body (B Fig. 2-A inserted below) and including a portion (P Fig. 1-A inserted below) disposed radially outside (shown in Fig. 1-A) of an inner circumference surface of the body (B Fig. 2-A inserted below) where cyclone flow is generated by the cyclone part (5 Fig. 48), wherein the transfer part (197 Fig. 48 including TS Fig. 2-A inserted below) is disposed at a lateral side (shown in Fig. 2-A inserted below) of the cyclone part (5 Fig. 48) and overlaps the cyclone part (5 Fig. 48) in a horizontal direction (shown in Fig. 2-A inserted below).



    PNG
    media_image2.png
    220
    372
    media_image2.png
    Greyscale



    PNG
    media_image1.png
    615
    433
    media_image1.png
    Greyscale

Assuming arguendo, that Matsumoto et al. does not disclose the body cover being specifically configured to open or close a lower portion of the body as described above, Matsumoto et al. II, in another embodiment, teaches a similar configuration body cover (20 Fig. 22) specifically configured to open or close (Columns 13-14, lines 65-2) a lower portion (71 Fig. 22) of the similar configuration body (body of 5 Fig. 21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lower portion of Matsumoto et al. with the openable body cover as taught by Matsumoto et al. II for the purpose of conducting routine maintenance of the interiors of the cyclone to ensure proper operating efficiency. 
.

Referring to Claim 2: Matsumoto et al. (or as modified above) teaches the limitations of claim 1, as described above, and further teaches the cleaner, wherein the transfer part (see portion of TS Fig. 2-A that is outside 7 in Fig. 48 of Matsumoto et al.) is disposed radially outside (Column 28, lines 43-45 of Matsumoto et al.) of an inner circumference surface (shown in Fig. 48 of Matsumoto et al.) of the dust container (7 Figs. 48 and 49 of Matsumoto et al.) in the horizontal direction (shown in Fig. 2-A inserted above).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,625,845 B2), as applied to Claim 1 above (or in the alternative, over Matsumoto et al. (U.S. Patent No. 6,625,845 B2) in view of embodiment of Matsumoto et al. II, as applied to Claim 1 above), and further in view of another embodiment of Matsumoto et al. herein referred to as Matsumoto et al. IV

Referring to Claim 3: Matsumoto et al. (or as modified as described above) teaches the limitations of claim 1, as described above, and further teaches the cleaner, wherein the body (B Fig. 2-A inserted above of Matsumoto et al.) is cylindrical in shape (see exemplary body in Fig. 50 of Matsumoto et al.), and wherein a guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.) protrudes outward (shown in Fig. 2-A inserted above of Matsumoto et al.) from the body (B Fig. 2-A inserted above of Matsumoto et al.) in the horizontal direction and defines a movement space (Column 28, lines 43-45 of Matsumoto et al.) in communication with an internal space (shown in Fig. 48 of Matsumoto et al.) of the body through a communication hole (window of 198 Fig. 48; Column 28, lines 43-45 of Matsumoto et al.), and wherein the transfer part (197 Fig. 48 of Matsumoto et al.) is configured to move (Column 28, lines 43-45 of Matsumoto et al.) in the movement space of the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted below, and Rp Fig. 3-B inserted below of Matsumoto et al.).
But is silent on the guide body protrudes outward from the body specifically in the horizontal direction.
Matsumoto et al. IV, in another embodiment, teaches a similar configuration guide body (50 Fig. 26) protruding outward (shown in Fig. 26) from the similar configuration body (7 Fig. 26) specifically in the horizontal direction (shown in Fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Matsumoto et al. as modified with the guide body protrudes outward from the body specifically in the horizontal direction of Matsumoto et al. IV, for the purpose of making the overall design more compact and streamlined as well as allowing the operator to easily find the manipulation part by feeling the horizontally protruding guide body in dark or dimly lit environments.    

    PNG
    media_image3.png
    343
    323
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    401
    445
    media_image4.png
    Greyscale


Referring to Claim 4: Matsumoto et al. as modified teaches the limitations of claim 3, as described above, and further teaches the cleaner, wherein the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted above, and Rp Fig. 3-B inserted above of Matsumoto et al.) extends in a direction perpendicular (Ga extending perpendicular to the body Fig. 3-A inserted above of Matsumoto et al.) to the body (B Fig. 2-A inserted above of Matsumoto et al.). 

Referring to Claim 5: Matsumoto et al. as modified teaches the limitations of claim 4, as described above, and further teaches the cleaner, wherein the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted above, Fig. 3-B inserted above of Matsumoto et al.) comprises a first part (Ga Fig. 3-A inserted above of Matsumoto et al.) and a second part (Gb Fig. 3-A inserted above of Matsumoto et al.) disposed downstream (shown in Fig. 3-A inserted above of Matsumoto et al.) of the first part (Ga Fig. 3-A inserted above of Matsumoto et al.) with respect to air flow (the air flow falling towards 7 and 8 Fig. 48 as illustrated in Figs. 16 and 17) in through the body (B Fig. 2-A inserted above of Matsumoto et al.), wherein a round part (Rp Fig. 3-B which is round because it extends around the cylinder, inserted above of Matsumoto et al.) is disposed (shown in Fig. 3-A inserted above of Matsumoto et al.) at a boundary portion between the second part (Gb Fig. 3-A inserted above of Matsumoto et al.) and the body (B Fig. 2-A inserted above of Matsumoto et al.). 

Referring to Claim 6: Matsumoto et al. as modified teaches the limitations of claim 5, as described above, and further teaches the cleaner, wherein a protrusion part (see exemplary extension of 10 and 10a in Fig. 49, 50 of Matsumoto et al.) protruding forward a center of the body (B Fig. 2-A inserted above of Matsumoto et al.) is disposed adjacent the first part (Ga Fig. 3-A inserted above) in the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted above, Fig. 3-B inserted above of Matsumoto et al.).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,625,845 B2), as applied to Claim 1 above, or in the alternative, over Matsumoto et al. (U.S. Patent No. 6,625,845 B2) in view of embodiment of Matsumoto et al. II, as applied to Claim 1 above, and further in view of another embodiment of Matsumoto et al. herein referred to as Matsumoto et al. III

Referring to Claim 21: Matsumoto et al. (or as modified above) teaches the cleaner, further comprising a supporting part (14 Fig. 48 of Matsumoto et al.) configured to support a lower portion (shown in Fig. 48 of Matsumoto et al.) of the filter part (11b Fig. 48 of Matsumoto et al.),wherein the movable part (21 Fig. 48 of Matsumoto et al.) further comprises a cleaning part (22 Fig. 48 of Matsumoto et al.) configured to clean (Column 28, lines 51-53 of Matsumoto et al.) the filter part (11b Fig. 48 of Matsumoto et al.) as the cleaning part (22 Fig. 48 of Matsumoto et al.) is moved relative to the filter part (11b Fig. 48 of Matsumoto et al.), 
but is silent specifically on wherein an upper end of the supporting part is equal to or less than a diameter of the filter part, and specifically an outer circumference surface of the supporting part tapers from a larger diameter at an upper portion thereof to a smaller diameter at a lower portion thereof.

Matsumoto et al. III, in another embodiment, teaches an upper end (upper end of 14 Fig. 44) of the similar configuration supporting part (14 Fig. 44) is equal to or less than a diameter (shown in Fig. 44) of the similar configuration filter part (11b Fig, 44), and specifically wherein an outer circumference surface (surface of 14 Fig. 44) of the supporting part tapers (shown in Fig 5-A inserted below) from a larger diameter at an upper portion (UP Fig. 5-A inserted below) thereof to a smaller diameter at a lower portion (LP Fig. 5-A inserted below) thereof.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the supporting part of Matsumoto et al. with the supporting part of Matsumoto et al.’s embodiment to have an equal to or less than a diameter of the filter part and specifically an outer circumference surface of the supporting part tapers from a larger diameter at an upper portion thereof to a smaller diameter at a lower portion thereof to maximize the use of the limited space inside the dust chamber, thereby allowing a more compact design allowing greater portability.

    PNG
    media_image5.png
    251
    233
    media_image5.png
    Greyscale

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Therefore, lack of prior art is not an admittance of allowability. 

Reasons for Indicating Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter:

Referring to claim 7: Matsumoto et al. as modified, the closest prior art of record, teaches the limitations of claim 3, as described above, including the cleaner, wherein the movable part (21 Fig. 48) comprises: a ring-shaped frame (Column 28, lines 41-45) but are silent on a connection part disposed in the movement space and configured to extend radially outward from the frame and pass through the communication hole, and wherein the transfer part is specifically connected to the connection part and configured to pass through an opening defined in an upper sidewall of the guide body.

Coburn (U.S. Patent No. 8,308,831 B2), in an analogous invention, consisting of a vacuum comprising a filter cleaning mechanism, teaches a similar configuration movable part (45 Fig. 3; Column 5, lines 5-10) comprises: a similar configuration ring-shaped frame (43 Fig. 3) and a transfer part (52 Fig. 3). but is silent on a connection part disposed in the movement space and configured to extend radially outward from the frame and pass through the communication hole, and the transfer part is specifically connected to the connection part and configured to pass through an opening defined in an upper sidewall of the guide body.

However, Matsumoto et al. in combination with Coburn does not teach or make obvious that a connection part disposed in the movement space and configured to extend radially outward from the frame and pass through the communication hole, and the transfer part is specifically connected to the connection part and configured to pass through an opening defined in an upper sidewall of the guide body.
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Therefore, claim 7 would be allowable. Claims 8-18 would be allowable based on their dependency to Claim 7.

Referring to Claim 19: Matsumoto et al. as modified, the closest prior art of record, teaches the limitations of claim 3, as described above, including the cleaner, wherein a lower sidewall (lower sidewall of guide body 198 Fig. 48) of the guide body (198 Fig. 48 including Ga and Gb Fig. 3-A inserted above, and Rp Fig. 3-B inserted above of Matsumoto et al.) is disposed higher (shown in Fig. 48) than the body cover (20 Fig. 48) and but are silent on a lower opening covered by a sealing member.

Coburn (U.S. Patent No. 8,308,831 B2), in an analogous invention, consisting of a vacuum comprising a filter cleaning mechanism, teaches a lower sidewall (bottom portion of 54 Fig. 3) of a similar configuration guide body (54 Fig. 3).

However, Matsumoto et al. in combination with Coburn does not teach or make obvious that the lower opening covered by a sealing member.
Thus, one would only arrive at the claimed invention by using improper hindsight reasoning knowledge gleaned only from the Applicant’s disclosure, and such a reconstruction would be improper.

Therefore, Claim 19 would be allowable. Claim 20 would be allowable based on their dependency to Claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER SOTO/Examiner, Art Unit 3723                  


/BRIAN D KELLER/Primary Examiner, Art Unit 3723